Order entered January 29, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00633-CV

                             THOMAS J. ELLIS, Appellant

                                            V.

 THE RENAISSANCE ON TURTLE CREEK CONDOMINIUM ASSOCIATION, INC.,
                            Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-01827-C

                                        ORDER
      Before the Court is appellant’s Emergency Request for Temporary Receivership of the

Association, which was filed on January 27, 2014. The motion is DENIED.


                                                  /s/   MOLLY FRANCIS
                                                        PRESIDING JUSTICE